Cite as 2016 Ark. 90


            SUPREME COURT OF ARKANSAS
                                       No.   CV-16-113
THERESA MARSHALL
                                                 Opinion Delivered: March   3, 2016
                               APPELLANT

V.
                             PETITION FOR LEAVE TO
DEUTSCHE BANK NATIONAL TRUST PROCEED IN FORMA PAUPERIS
CO.
                    APPELLEE


                                                 PETITION DENIED WITHOUT
                                                 PREJUDICE.


                                        PER CURIAM

       On February 4, 2016, appellant Theresa Marshall, pro se, lodged a partial record with

our clerk and filed a petition for leave to proceed in forma pauperis in her appeal. She also

submitted an affidavit to support her assertion of indigency. We deny the petition without

prejudice for two reasons.

       First, the affidavit of indigency is incomplete. In a response, Marshall indicated that

she was employed. However, in answering the question regarding the amount of her salary

or the wages that she receives per month, she responded only that she earned $12 per hour.

In addition, Marshall acknowledged that she has received money in the form of either

pensions, annuities, or life-insurance payments, but she neglected to answer the question

asking her to describe the source of the money and the amount she has received during the

past twelve months. Without complete answers to these questions, this court is not able to

determine whether she is indigent.
                                      Cite as 2016 Ark. 90

       Second, her petition is not complete. Rule 72(c) of the Arkansas Rules of Civil

Procedure conditions the right to proceed in forma pauperis in civil matters upon, among

other things, the court’s satisfaction that the alleged facts indicate a colorable cause of action.

Boles v. Huckabee, 340 Ark. 410, 12 S.W.3d 201 (2000) (per curiam). A colorable cause of

action is a claim that is legitimate and may reasonably be asserted given the facts presented

and the current law or a reasonable and logical extension or modification of it. Brown v.

Sachar, 2013 Ark. 319 (per curiam). Marshall has not demonstrated such a claim here. We

note that, where no fundamental right is involved, filing fees do not violate due process.

Stanley v. Coomer, 2014 Ark. 338, 439 S.W.3d 54 (per curiam); Partin v. Bar of Ark., 320
Ark. 37, 894 S.W.2d 906 (1995).

       Based on these deficiencies, we must deny Marshall’s petition without prejudice.

       Petition denied without prejudice.




                                                2